J-A26034-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN THOMAS BIDDLE, JR.                    :
                                               :
                       Appellant               :   No. 73 WDA 2019

            Appeal from the PCRA Order Entered December 14, 2018
     In the Court of Common Pleas of Venango County Criminal Division at
                       No(s): CP-61-CR-0000055-2001,
              CP-61-CR-0000335-2014, CP-61-CR-0000531-2013,
                           CP-61-CR-0000539-2013


BEFORE: SHOGAN, J., LAZARUS, J., and OLSON, J.

MEMORANDUM BY OLSON, J.:                                FILED MARCH 20, 2020

        Appellant, John Thomas Biddle, Jr., appeals from the order entered on

December 14, 2018, which denied his petition filed under the Post Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. After careful review of the

certified record, we are constrained to quash this appeal.

        In 2001, Appellant pled guilty, at CP-61-CR-0000055-2001 (hereinafter

“Docket 55-2001”), to statutory sexual assault and aggravated indecent

assault.1 As the PCRA court explained:

          Subsequently, [the trial court] determined that [Appellant]
          was a sexually violent offender as defined in Megan’s Law, 42
          Pa.C.S.A. § 9792, et seq. . . . Because of the aggravated
          indecent assault conviction and sexual[ly] violent offender
          designation, [Appellant was] required to register as a sexual

____________________________________________


1   18 Pa.C.S.A. §§ 3122.1 and 3125(a)(8), respectively.
J-A26034-19


          offender annually [pursuant to Megan’s Law] for the
          remainder of his life upon release from incarceration.

PCRA Court Opinion, 3/8/19, at 1.

        On February 24, 2014, at CP-61-CR-0000531-2013 (hereinafter “Docket

531-2013”), Appellant pled guilty to violating registration requirements for

failing to verify his primary residence with the Pennsylvania State Police as

required by 18 Pa.C.S.A. § 4915.1(a)(3). At that time, at CP-61-CR-0000539-

2013 (hereinafter “Docket 539-2013”), Appellant also pled guilty to five

counts of burglary.2 While on bail for the offenses charged at Dockets 531-

2013 and 539-2013 but prior to sentencing, Appellant absconded and was

arrested by warrant in River Rouge, Michigan on May 1, 2014.          As a result,

at CP-61-CR-0000335-2014 (hereinafter “Docket 335-2014”), Appellant pled

guilty to default in required appearance pursuant to 18 Pa.C.S.A. § 5124 on

July 31, 2014.      On August 8, 2014, the trial court sentenced Appellant at

Docket 531-2013, Docket 539-2013, and Docket 335-2014 to an aggregate

term of 14½ to 50 years of imprisonment.

        On September 11, 2017, Appellant filed a petition pursuant to the Post

Conviction Relief Act3 (PCRA) in which he challenged his convictions and

sentences     at    Dockets     531-2013,      539-2013,   and   335-2014   under

Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017). Appellant alleged that

he was not subject to registration and the other requirements under 18

____________________________________________


2   18 Pa.C.S.A. § 3502(a)(4).

3   42 Pa.C.S.A. §§ 9541-9546.

                                           -2-
J-A26034-19



Pa.C.S.A. §§ 4915.1(a)(3) and 5124 since his sexual offenses predated the

enactment of those provisions.     Thereafter, Appellant filed two subsequent

amended PCRA petitions. The PCRA court held a hearing on Appellant’s PCRA

claims on May 4, 2018. By opinion and order entered on December 14, 2018,

the PCRA court denied relief, concluding that Appellant’s petitions were

untimely and not subject to an exception under the PCRA. On January 11,

2019, Appellant filed a single notice of appeal to this Court, listing all four

docket numbers as set forth and captioned above.

      On January 23, 2019, this Court issued a rule to show cause why the

appeal should not be quashed pursuant to our Supreme Court’s decision in

Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018) (holding that an appeal

must be quashed if an appellant fails to file separate notices of appeal at each

docket number implicated by an order resolving issues at more than one trial

court docket). On January 23, 2019, counsel for Appellant filed a response

stating he was unaware of the Walker decision and acknowledged that he

filed a single notice of appeal.    Counsel suggested that “[i]f [this] Court

dismisse[d Appellant’s] appeal, which Walker presumably requires, counsel

will file a [] PCRA petition requesting the PCRA court to reinstate [Appellant’s]

appellate rights due to PCRA counsel’s ineffectiveness.” Response to Order to

Show Cause, 1/23/2019, at 1.        After receiving the response, this Court

discharged the rule to show cause and referred the issue to this merits panel

by order entered on February 4, 2019.




                                      -3-
J-A26034-19



        Pursuant to Pa.R.A.P. 341, an appeal may be taken as of right from any

final order. The Official Note to Pa.R.A.P. 341 provides, however, in relevant

part:

        Where ... one or more orders resolves issues arising on more than
        one docket or relating to more than one judgment, separate
        notices of appeal must be filed. Commonwealth v. C.M.K., 932
        A.2d 111, 113 & n.3 (Pa. Super. 2007) (quashing appeal taken by
        single notice of appeal from order [involving] two [] judgments of
        sentence).

Pa.R.A.P. 341, Note.

        In Walker, the Pennsylvania Supreme Court determined that Rule 341

requires that “where a single order resolves issues arising on more than one

docket, separate notices of appeal must be filed for each case.” Walker, 185

A.3d at 971. The Walker Court concluded that “[t]he Official Note to Rule

341 provides a bright-line mandatory instruction to practitioners to file

separate notices of appeal. ... The failure to do so requires the appellate court

to quash the appeal.” Id. at 976-77; see Commonwealth v. Williams, 206

A.3d 573 (Pa. Super. 2019) (quashing pro se appeal that listed four trial court

docket numbers on the notice of appeal); Commonwealth v. Luciani, 201

A.3d 802, 805 n.2 (Pa. Super. 2018) (despite joinder of charges filed at two

separate dockets for the purposes of trial, appellants are still required to file

separate notices of appeal under Walker). Our Supreme Court provided that

its decision applies prospectively to appeals filed after June 1, 2018, the date

Walker was filed.




                                      -4-
J-A26034-19



      Here, Appellant filed his notice of appeal on January 11, 2019. Because

the notice of appeal was filed after the Walker decision, we are required to

apply its holding to the case sub judice. In this case, counsel concedes that

this appeal does not comply with Walker since he filed a single notice of

appeal listing all four docket numbers.      While the trial court Prothonotary

electronically entered the notice of appeal at each docket number, the paper

record confirms noncompliance since only a single notice of appeal was

included in the record certified to this Court and the single copy of Appellant’s

notice contains only one time-stamp.      Since counsel only filed a single notice

of appeal challenging an order resolving issues arising on multiple dockets, we

are constrained to quash this appeal pursuant to Pa.R.A.P. 341 and the

bright-line rule established in Walker.

      Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/20/2020




                                      -5-
J-A26034-19




              -6-